PER CURIAM.
The original decree, as affirmed in this court, required-all the property of the defendant Huff to be sold to pay off, adjust, and satisfy the many liens thereon,- and in the conduct and management of the sale complained of the trial judge had and exercised a sound discretion. As the case is presented by the r.ecbrd, we conclude that the sale in question was properly confirmed. The‘decree appealed from is affirmed, and, considering the large amount of funds tied up by the appeal, mandate, will issue at once.